ORDER
PER CURIAM.
These cases were consolidated by order of the Court dated April 14, 1992. Oral argument was heard on June 26, 1992. At oral argument, counsel for the parties each expressed the view that a remand for read-judication would be appropriate, although neither party had so moved. On June 18, 1992, the Secretary of Veterans Affairs (Secretary) submitted a motion for leave to file a response to appellants’ reply brief (filed on June 15, 1992) and lodged a response. On June 22, 1992, appellants filed an opposition to the Secretary’s motion. On July 20 and 27, 1992, respectively, the Secretary and the appellants filed supplemental memoranda pursuant to an order of the Court at oral argument on June 26, 1992.
On consideration of the foregoing and the Court’s May 22, 1991, order of remand in Arnett v. Derwinski, 1 Vet.App. 388 (1991), it is
ORDERED that the decisions of the Board of Veterans’ Appeals (of September 25, 1990, in Conary and of November 27, 1990, in Coxey) are vacated and remanded to the Board for full readjudication, in light thereof, with the right of appellants to submit further argument and evidence. See Fletcher v. Derwinski, 1 Vet.App. 394, 397 (1991). It is further
ORDERED that the Secretary’s motion for leave to file a response is granted and the response will be filed as of the date of this order.